Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance

Claims 1-20 are allowed.
	          The closest prior art, STRONG et al. (US Pub. 2016/0011893), discloses “managing generated trace data for a virtual machine”. However, the prior art differs from the present invention because the prior art fails to disclose “obtaining a page record, wherein the page record includes, for an event monitor having an associated target memory address to be monitored for changes, an entry identifying an associated page of a secondary data storage containing the associated target memory address; responsive to identifying a first event monitor having an associated first target memory address to be monitored for changes, analyzing the obtained page record to identify a first page containing the first target memory address; and controlling enablement of the first event monitor based on whether the first page, identified in the analyzed page record, is loaded into a physical main memory of a computer system”.

The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claims 1, 10 and 19 identify the distinct features “obtaining a page record, wherein the page record includes, for an event monitor having an associated target memory address to be monitored for changes, an entry identifying an associated page of a secondary data storage containing the associated target memory address; responsive to identifying a first event monitor having an associated first target memory address to be monitored for changes, analyzing the obtained page record to identify a first page containing the first target memory address; and controlling enablement of ", which are not taught or suggested by the prior art of records.
Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/YONG J CHOE/Primary Examiner, Art Unit 2135